Citation Nr: 0714807	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1942 to April 1946 and 
from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

In March 2000, the veteran postponed his appearance at a 
personal hearing scheduled for him that same month.  He 
requested a hearing sometime after February 2001.  In August 
2000, the RO wrote a letter to the veteran and informed him 
that the RO could not schedule personal hearings so far in 
advance.  In August 2001, the veteran's representative spoke 
with the RO and indicated that the veteran would send in a 
request for another hearing if he and the veteran agreed that 
that was the course of action to take.  No such request has 
been received since that time.

In July 2003 and November 2005, the Board remanded the 
present matter for additional development and due process 
concerns.  


FINDING OF FACT

A back disorder did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional letters were sent in November 2001, 
December 2003, February 2004, and February 2006.

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim, as his claim was 
initially adjudicated in 1999 prior to the enactment of the 
VCAA.  Any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as the evidence received 
following the August 2001 notice letter was subsequently 
considered by the RO in the April 2002, September 2002, July 
2005, and December 2006 supplemental statements of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The record shows that the veteran served on two 
periods of active duty; from July 1942 to April 1946 and from 
October 1950 to December 1951, with subsequent reserve duty.  
The service medical records only from the first period of 
service are in the claims folder.  The service medical 
records from the second period of active service and some 
reserve records were also on file at some point as they are 
referenced in the April 1999 rating decision and the July 
2003 Board decision.  Following the November 2005 Board 
remand, the Appeals Management Center (AMC) attempted to 
locate the missing records by contacting the Phoenix RO and 
National Personnel Records Center (NPRC).  In November 2006, 
the Phoenix RO responded stating that a search of the 
temporary file on station showed no service medical records, 
original or copies, of record and any and all service medical 
records were sent to the Board when the claim was certified 
for appellate review.  NPRC responded in December 2005 that a 
prior 3101 showed that service medical records were mailed to 
the RO on October 15, 1998.  

Based on this development history and the responses, the 
Board finds that further development for any military medical 
records would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006).  The Board also finds 
that the RO's actions have fully complied with VA's duty to 
notify the appellant regarding this matter.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2006).  The 
appellant has not identified any additional relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in April 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board notes that in a July 2003 decision, service 
connection for a tailbone disorder was denied on appeal.  
Therefore, this issue is not before the Board at this time.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disorder.  

The veteran served on two periods of active duty; initially 
from July 1942 to April 1946 and thereafter from October 1950 
to December 1951, with subsequent reserve duty.  The service 
medical records from the veteran's first period of service 
are in the claims folder.  As noted above, it appears that 
the service medical records from the veteran's second period 
of active service and some reserve records were also on file 
at some point, as they are referenced in both the April 1999 
rating action and July 2003 Board decision.  However, at this 
time neither the service medical records for the veteran's 
period of service from October 1950 to December 1951 are on 
file, nor are any subsequent reserve records.  Unfortunately, 
attempts to locate those records have been unsuccessful.   As 
such, the Board has a heightened duty to 



explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Service medical records from the veteran's first period of 
service disclose no complaints or findings pertaining to the 
back.  Examination of the spine was normal on separation 
examination in April 1946.

As discussed in the April 1999 rating decision, the service 
medical records from the veteran's second period of active 
duty and the reserves were negative for any complaints or 
findings of a back injury or disorder.  

The veteran's sister reported in January 2000 that after 
service the veteran has had recurring problems with his back.  

Post-service VA treatment records show that the veteran was 
not diagnosed with any back disorder until April 2000, when 
he was diagnosed as having chronic low back pain.  He stated 
at that time that he had low back pain for 7 years.  A VA 
examiner in May 2000 evaluated the veteran for complaints 
related to his back and stated that the veteran injured his 
back in the war, but that he currently had a bulging disc 
most likely exacerbated by his weight.  It does not appear 
that the claims folder was reviewed before the examiner 
stated his opinion.  Therefore, this opinion is afforded 
little probative weight.  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In August 2001, the veteran denied having any trauma to the 
back, but reported back pain for 40 years.  He was diagnosed 
as having chronic low back pain without radiological evidence 
of lumbar radiculopathy or spinal stenosis.  There was 
clinical evidence of L4-L5 and/or L5-S1 radiculopathy 
symptoms.  

In April 2004, the veteran was afforded a VA examination for 
his back.  The examiner reviewed the claims file.  The 
veteran stated that his first symptom onset about the mid- 
1950s.  He had no specific injury, but stated that he was in 
the submarine service and backed into the periscope "more 
than once."  He did not receive any treatment during service 
for his back.  After separation, he stated that he had 
symptoms once in a while and did not receive treatment until 
about two years ago and was not receiving treatment at the 
time of the examination.  Following physical examination of 
the lumbar and thoracic spine, the veteran was diagnosed as 
having thoracic and lumbosacral spine osteopenia and minimal 
degenerative spondylosis.  The examiner noted that an x-ray 
of the low back dated April 2000 reported osteopenia.  The 
examiner stated that the veteran's back disorder was not 
related to active service and the findings were minimal and 
more likely related to age.  

There is no persuasive medical evidence of record showing 
that the veteran's back disorder had its onset during active 
service or is related to any in-service disease or injury.  
The evidence of record does not show, nor does the veteran 
contend, that there was any treatment of his back during 
service.  Furthermore, the VA examiner in April 2004 provided 
a definitive opinion that the veteran's current back 
disability was not related to active service.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a persuasive opinion linking the veteran's current 
back disorder to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow 



application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for a back disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


